Exhibit 10.1

AMENDMENT 3 TO EMPLOYMENT AGREEMENT

This Amendment 3 to Employment Agreement (the “Amendment”) is entered into as of
July 1, 2010 (the “Effective Date”), between Lonnie Smith (“Executive”) and
Intuitive Surgical, Inc., a Delaware corporation (the “Company”).

RECITALS

WHEREAS on February 28, 1997, Executive and the Company entered into an
Employment Agreement, as amended by that certain Amendment to Employment
Agreement entered into between Executive and the Company as of February 6, 2009
(the “First Amendment” and such amended agreement, the “Agreement”) as well as
on January 1, 2010 (the “Second Amendment” and such amend agreement, the
“Agreement”) which sets forth the terms of Executive employment with the
Company; and

WHEREAS the parties wish to amend certain provisions of the Agreement regarding
the title, position and compensation of Executive pursuant to the terms and
conditions set forth below.

1. Salary. The first sentence of Section 3(a) of the Agreement shall be replaced
in its entirety with the following language:

“SALARY AND BENEFITS. During the period of Executive’s employment hereunder, the
Company shall pay to Executive an annual base salary in the amount of two
hundred thousand dollars ($200,000), less standard deductions and withholdings,
payable in installments in accordance with Company policy.”

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

EXECUTIVE

/s/ Lonnie M. Smith

Lonnie M. Smith INTUITIVE SURGICAL, INC., By:  

/s/ Gary S. Guthart

  Gary S. Guthart   President & Chief Executive Officer